ware

Case 7-17-cv-07726-NSR Document 132 Filed in NYSD on 03/09/2020 Page 1 of 2

Cs (Vardh 13, 2020 adorned

  

 

no Zoro ak [l-oOam,
\ MARIN GOODMAN, LLP U awl June (A, |
500 MAMARONECK AVENUE Chortle o C the Conk regeve ste 4
UITE1O2
<4 HARRISON, NEW YORK 10528 “ . ( ds c.
/ ee ee OG tt tet to der nm ahe Mre nmotion
FAX (212) 661-1141
“a MazinjGoods thd (32) .
| D aded Mar dh (Oo, Zoro
ALEXANDER J, DRAGO
OF COUNSEL.
2 INGOODMAN.G' /
so ORBERED
fo es ace
eNieo ster S ROMAN
UNIS TATES > -
March 9, 2020 UNITED STATES DISTRICT JUDGE

Via ECF

Honorable Nelson 8. Roman
United States District Judge
United States Courthouse

300 Quarrapos Street

White Plains, NY 10601-4150

Re: Michael Holness, et al. v. LG Chem LTD, et al.
Civil Action No.: 7:17-ev-07726

Dear Judge Roman:

Please be advised I represent plaintiffs in the above matter. I write in reply to your recent
order converting the previous status conference to a pre-motion conference on March 13, 2020.

The purpose of this letter is to respectfully request_an adjournment of the re-motion
conference. On January 16, 2020 Magistrate Paul E. Davison issued a civil case discovery plan
and scheduling order which had all discovery being completed by June 19, 2020.

In addition, Magistrate Davison presently has a status conference scheduled in this matter
for March 30, 2020.

It is my understanding on March 30 the parties will be advising Magistrate Davison about
the status of discovery, items outstanding, etc. Therefore, I respectfully request that the pre-motion
conference be scheduled on a date subsequent to the March 30" conference with Magistrate
Davison.

TL await your direction and guidance.

e
b
t
E

 

I
i
Ii
if
i

i
a
g
é

    

    

   

 
Case 7-17-cv-07726-NSR Document 132 Filed in NYSD on 03/09/2020
WA a
(ME)

March 9, 2020
Page 2 of 2

Respectfully Submitted

Dor
oe
f

    

oo

 

ce! Michael Rothenberg, Esq. (All via ECF & Fax)
Lewis Brisbois Bisgaard & Smith, LLP
77 Water Street, Suite 2100
New York, NY 10005
(212)-232-1300 (Office)
(212)-232-1399 (Fax)
Michael. Rothenberg@lewisbrisbois.com
Attorney for Defendant
LG CHEM, LTD.

George A. Smith, Esq.

Murphy & Lambiase

26 Scotchtown Avenue

Goshen, NY 10924

(845)-291-7100 (Office)
(845)-291-7171 (Fax)
GeorgeSmith@mllawonline.com
Attorney for Third-Party Defendant
GIGGLESWORLD CORPORATION

James S. Wolford, Esq.

Gallo & lacovangelo, LLP

180 Canal View Blvd., Suite 100

Rochester, NY 14623

(585) 454-7145

James Wolford@GalloLaw.com

Attorneys for Defendant/Third-Party Defendant
EC SUPPLY, INC.

Page 2 of 2

 
